                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JOHN W. PEROTTI,                                        No. 05-60172

              Plaintiff,                                District Judge John Corbett O’Meara

v.                                                      Magistrate Judge R. Steven Whalen

MS. MARLBERRY, ET AL.,

              Defendants.
                                                    /

                                          ORDER

       Plaintiff John W. Perotti has filed a motion to strike or restrict the use of his

deposition or the deposition of Defendant Malatinski [Doc. #243]. He states that he

opposing counsel and the court reporter refused to allow him to read, sign, or make

changes to the transcript.

       In response [Doc. #245], counsel for Defendant states that Plaintiff’s former

attorney advised that the court reporter would hand-deliver a copy of Plaintiff’s

deposition transcript to him at his place of incarceration. In his reply [Doc. #246],

Plaintiff states that the prison officials confiscated the transcript because it did not come

from an attorney or a court.

       No matter. First, Plaintiff has not identified any error that occurred at the

depositions that would suggest the unreliability of the transcripts. Moreover, the


                                              -1-
transcripts have not in fact been offered to support any pleading or motion in this case, so

any request or claimed basis to limit their use is at this point hypothetical and speculative.

       Plaintiff argues that Defendants cannot use or refer to Malatinsky’s transcript

“because they have not provided a copy for Perotti to read and check for accuracy....”1

However, neither Defendants nor this Court are required to pay for Plaintiff’s discovery

costs, including the cost of transcripts, notwithstanding his in forma pauperis status. In

Coates v. Kafcynski, 2006 WO 416244, (W.D. Mich. 2006), the Court explained:

       “Pro se litigants may use any of the discovery methods prescribed in the
       Federal Rules of Civil Procedure. However, this court has no authority to
       finance or pay for a party's discovery expenses even though the party has
       been granted leave to proceed in forma pauperis under 28 U.S.C. § 1915(a).
       Badman v. Stark, 139 F.R.D. 601, 605 (M.D. Pa. 1991) (§ 1915 does not
       require the government to advance funds for deposition expenses); Doe v.
       United States, 112 F.R.D. 183, 184–85 (S.D.N.Y. 1986) (in forma pauperis
       statute does not require government to advance funds for deposition
       expenses); Toliver v. Cmty. Action Comm'n to Help the Econ., 613 F.Supp.
       1070, 1072 (S.D.N.Y. 1985) (no clear statutory authority for the repayment
       of discovery costs for pro se in forma pauperis plaintiff); Ronson v. Comm'r
       of Corr. for State of N.Y., 106 F.R.D. 253, 254 (S.D.N.Y. 1985) (indigent
       prisoner's motion to depose physician at corrections facility denied);
       Sturdevant v. Deer, 69 F.R.D. 17, 19 (E.D. Wis. 1975) (28 U.S.C. § 1915
       ‘does not extend to the cost of taking and transcribing a deposition.’);
       Ebenhart v. Power, 309 F.Supp. 660, 661 (S.D.N.Y. 1969) (‘Grave doubts
       exist as to whether Section 1915 authorizes this court to order the
       appropriation of Government funds in civil suits to aid private litigants in
       conducting pre-trial discovery.’).”




       1
           Plaintiff indicates that he has in fact paid for his own deposition expenses.

                                               -2-
       There is no basis to strike a transcript based on Defendants’ alleged violation of a

duty that does not exist.2

       Accordingly, Plaintiff’s motion to strike [Doc. #243] is DENIED.

       IT IS SO ORDERED.


                                            s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            UNITED STATES MAGISTRATE JUDGE
Dated: October 12, 2018
_________________________________________________________________
                        CERTIFICATE OF SERVICE

       I hereby certify on October 12, 2018, I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 12, 2018.

                                            s/Carolyn Ciesla
                                            Case Manager to
                                            Magistrate Judge R. Steven Whalen




       2
         The court reporter has already indicated a willingness to provide a copy of
Maltinsky’s transcript to Plaintiff, and apparently has attempted to do so, only to be
stymied by prison regulations regarding inmate mail. While the precise issue of
Plaintiff’s access to the transcript, as a discovery matter, is not before the Court, I suggest
that a workable solution might be for the Defendant’s counsel to provide a copy to the
Plaintiff upon payment of reasonable copying costs.

                                              -3-
